Citation Nr: 0514893	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, adjustment disorder, 
personality disorder, and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
entitlement service connection for a psychiatric disability, 
to PTSD and bipolar disorder.

The Board observes that the veteran originally filed a claim 
for service connection for PTSD in December 1998, which was 
adjudicated by the RO in July 1999 using the well-grounded 
claim standard.  The RO, in its April 2002 decision, 
recognized that the veteran's September 2001 claim for PTSD 
was, in fact, a claim to reopen.  However, the RO indicated 
that because the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, § 7 (b) (1) - 
(4) (2000) had been enacted since the veteran's last claim 
was filed and adjudicated, that the claim was being 
adjudicated as one for service connection rather than one for 
new and material evidence.  As such, the Board will also 
adjudicate the claim as one for service connection rather 
than a claim to reopen based on new and material evidence.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in April 2003, the veteran requested a hearing 
before the Board at the local RO via videoconference.  
However, in a statement received in April 2005, the veteran 
indicated that he wished to withdraw his request for a video 
hearing before the Board.


FINDINGS OF FACT

1.  Bipolar disorder, and adjustment disorder were initially 
demonstrated years after service, and have not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  A personality disorder is a developmental defect.

3.  The competent evidence of record establishes that the 
veteran does not have a current psychosis that can be 
presumed to be causally related to the veteran's active 
service.

4.  The reported stressor of exposure to artillery fire in 
service is consistent with the circumstances of the veteran's 
service in Vietnam as a radio teletype operator.

5.  The competent evidence of record fails to establish that 
the veteran has a current PTSD diagnosis based on a verified 
in-service stressor.


CONCLUSION OF LAW

A psychiatric disability, to include bipolar disorder, 
adjustment disorder, personality disorder, and PTSD, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  


Notice

A VA letter issued in February 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

On his March 1968 enlistment examination and on his December 
1969 separation examination, the veteran denied a history of 
depression, excessive worry, or nervous trouble of any sort.  
The physicians who examined the veteran on these examinations 
reported that the veteran was psychiatrically normal.
 
The veteran's remaining service medical records are silent as 
to any complaint of or treatment for a psychiatric 
disability.

The veteran's service personnel records reflect that he 
served in Vietnam and that his military occupational 
specialty was that of a radio teletype operator.  His DD Form 
214 reflects that he was awarded the National Defense Service 
Medal, Vietnam Service Medal, and Republic of Vietnam 
Campaign Medal.

VA in-patient and outpatient records dated from May 1998 to 
August 2002 reflect that the veteran was diagnosed with and 
sought treatment for alcohol dependence, bipolar disorder 
with suicidal ideations and depressive phase, personality 
disorder, with depressed mood, and antisocial personality 
traits.  These records reflect that the veteran had Global 
Assessment of Functioning (GAF) scores that ranged from 20 to 
60.  

VA outpatient treatment records dated in August 1998 reflect 
that the veteran failed to report for a PTSD evaluation on 
two separate occasions.  It was noted that because of the 
veteran's history of failing to show up for examinations, 
that another examination would not be rescheduled.

In a December 1998 statement, the veteran indicated that his 
stressors included being exposed to numerous artillery 
attacks, infiltration attacks, and sniper fire 
He also related that his captain, Captain M. H. was killed, 
as well as other unit members.

In a May 2002 VA mental hygiene clinic note, a therapist 
indicated that he had seen the veteran for the first time 
based on the veteran's request to be seen for PTSD, that the 
veteran had talked about some stressful events that occurred 
to him, but that more information was needed to rule out 
PTSD.  It was further indicated that the veteran would 
reschedule with the examiner for a PTSD evaluation.  The 
record does not contain a report of such evaluation.



Criteria and Legal Analysis

1.  Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  



2.  Psychiatric disability - other than PTSD

In this case, the veteran asserts that service connection is 
warranted for a psychiatric disability, to include bipolar 
disorder, adjustment disorder, and personality disorder.  As 
noted above, in order to establish service connection on a 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The Board 
acknowledges that the veteran does have a current diagnosis 
of bipolar disorder, adjustment disorder, and personality 
disorder.  However, it is significant to point out that a 
personality disorder is a developmental defect and is not a 
disease or injury within the meaning of applicable 
legislation for the payment of compensation benefits.  
38 C.F.R. § 3.303(c) (2004).  Further, the contemporaneous 
service medical records do not indicate that the veteran ever 
complained of, or was treated for, a psychiatric disability 
in service.  Indeed, examiners, in reports of medical 
examination dated in March 1968 and December 1969, reported 
that the veteran was psychiatrically normal.  Moreover, it is 
significant to point out that the evidence of record 
establishes that the veteran was not first clinically 
diagnosed with and treated for a psychiatric disability until 
1998, almost 30 years after his discharge from service.  The 
Board notes that such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  Further, there is no 
competent clinical evidence of record that establishes that 
the veteran's current bipolar disorder, and/or adjustment 
disorder, are etiologically related to any incident of 
service.  

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that a psychosis was demonstrated within one 
year of separation from service or that the veteran, in fact, 
has a current psychosis.  Thus, the Board concludes that the 
veteran is also not entitled to a grant of service connection 
for a psychiatric disability, on a presumptive basis.

Despite the veteran's assertions, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the Board finds that the 
contemporaneous service medical evidence, and post service 
medical evidence, are of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disability, to include bipolar disorder, 
adjustment disorder, and personality disorder.

3.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2004).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran asserts that service connection is warranted for 
PTSD.  The evidence of record establishes that the veteran 
served in Vietnam and that his military occupational 
specialty was that of a radio teletype operator.  The Board 
observes that the veteran's military decorations are not 
indicative of combat activity.  However, the Board finds that 
the reported stressor of exposure to artillery attacks and 
sniper fire in Vietnam while a radio teletype operator is 
consistent with the circumstances of his service.  As such, 
in resolving all reasonable doubt in favor of the veteran, 
the Board concedes that such in-service stressor actually 
occurred.

However, the Board notes that the medical evidence of record 
does not establish that the veteran has been diagnosed with 
PTSD.  Although the record reflects that the veteran received 
psychiatric treatment from May 1998 to August 2002, in part, 
in conjunction with his alcohol dependence detoxification and 
rehabilitation, the record does not establish that any 
examiner has diagnosed the veteran with PTSD or related the 
veteran's alcohol addiction to his service in Vietnam, or any 
other incident of his military service.  The Board notes that 
the veteran was scheduled for a PTSD evaluation on two 
separate occasions in August 1998, but that he failed to 
report and was not rescheduled because of his history of 
failing to report for examination.  Similarly, a May 2002 VA 
treatment report demonstrates that the veteran was supposed 
to reschedule an appointment for a PTSD evaluation, but never 
did.  Thus, the Board observes that there is, in fact, no 
competent clinical evidence of record that establishes that 
the veteran has a current PTSD diagnosis.  Service connection 
may not be established in the absence of demonstration of 
current disability.

In this regard, the Board finds that there is no evidence to 
the contrary.  That is, the only evidence of record is to the 
effect that the veteran does not have a current PTSD 
disability that is attributable to his military service nor 
was aggravated by such military service.  Although the 
veteran asserts that he has PTSD that is related to in-
service stressors, the negative clinical evidence of record 
is of greater probative value than the veteran's statements 
in support of his claim.  Accordingly, the Board finds that 
the competent evidence of record fails to establish that the 
veteran has PTSD that is related to the veteran's active 
military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, adjustment disorder, 
personality disorder, and PTSD, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


